Citation Nr: 1424062	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-44 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 20 percent for lumbar spine arthritis, from April 30, 2008 to July 23, 2013; and higher than 40 percent since July 24, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel
INTRODUCTION

The Veteran served on active duty from April 2000 to April 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which increased the rating for the Veteran's lumbar spine arthritis to 20 percent, effective from April 30, 2008, the date of receipt of the increased rating claim.  The RO continued this rating in an August 2008 rating decision.  The Veteran has appealed for a higher rating.  

The Veteran testified at a videoconference hearing in August 2012, before the undersigned.  A transcript of the hearing is associated with his claims file.

In April 2013, the Board remanded the appeal for further development.  In August 2013, the Agency of Original Jurisdiction (AOJ) issued a rating decision which granted an increased 40 percent rating for lumbar spine arthritis, effective July 24, 2013.  The Board has thus recharacterized the issue to account for the assigned staged rating.    


FINDINGS OF FACT

1.  From April 30, 2008 to July 23, 2013, the evidence does not show forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2.  Since July 24, 2013, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine or entire spine; or incapacitating episodes due to IVDS.

3.  Resolving any doubt in the Veteran's favor, his lumbar spine arthritis involves a mild sciatic neuropathy of the bilateral lower extremities.

CONCLUSIONS OF LAW

1.  For the time period from April 30, 2008 to July 23, 2013, the criteria are not met for a rating higher than 20 percent for service-connected lumbar spine arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2013). 

2.  For the time period since July 24, 2013, the criteria are not met for a rating higher than 40 percent for lumbar spine arthritis.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5235-5243 (2013). 

3.  For the entire period of the appeal, the criteria are met for separate ratings of 10 percent, but no greater, for the Veteran's lower extremity neuropathy of the left and right sides, respectively.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.124a, DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty, under the Veterans Claims Assistance Act of 2000 (VCAA), to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The RO's May 2008 letter provided the Veteran with notice regarding what information and evidence was needed to substantiate the increased rating claim, as well as what information and evidence he must submit and what information and evidence will be obtained by VA.  He was informed that evidence regarding the impact of his service-connected disability and symptoms on his employment would be considered.  The letter also advised him, in compliance with Dingess, of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The claim was last readjudicated in an August 2013 Supplemental Statement of the Case (SSOC).

VA has also satisfied the duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's post-service VA and identified private treatment records, and relevant VA examination reports have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no contention or indication of other outstanding records.  

The Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned in August 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  During the hearing, the undersigned identified all the issues on appeal and sought to identify any outstanding evidence.  See August 2012 Hearing Transcript at 2.  Moreover, based in part on the hearing discussion, the undersigned remanded the claim in April 2013 to request the submission of additional private records, to secure outstanding VA treatment records, and for an additional VA examination to assess the current severity of the low back disability.  Neither the Veteran nor his representative has asserted that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

Accordingly, on remand, the AOJ provided the Veteran a VA examination in July 2013, assessing the severity of the Veteran's lumbar spine disability and related complaints of radiculopathy in the lower extremities.  Altogether, the July 2013 VA examination and medical comments and findings were thorough and adequate, since it was based on a review of the entire claims file, independent physical evaluation, and consideration of the lay statements and medical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Also on remand, the AOJ complied with instructions to obtain outstanding VA treatment records.  Lastly, the AOJ requested the Veteran to identify or provide any outstanding private treatment records.  He did not respond to this specific request, but in an August response to the Supplemental Statement of the Case, he indicated that he did not have any other evidence to submit.  Thus, there was substantial compliance with Board remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Therefore, VA has complied with the duty to assist.  38 U.S.C.A. § 5103A.

II.  Analysis-Increased Ratings for Lumbar Spine Arthritis

As noted in the Introduction, the Veteran's lumbar spine arthritis has been assigned staged 20 and 40 percent ratings, analogously assigned under 38 C.F.R. § 4.71a, DCs 5242 (degenerative arthritis of the spine) - 5237 (lumbosacral strain).  The Veteran contends he is entitled to increased ratings for his lumbar spine arthritis, due to pain and limited motion of his lower back.  At his Board hearing, he also testified this disability has worsened, such that he had to buy a back brace to wear during flareups of low back pain.  August 2012 Hearing Transcript at 8, 15.  He also testified as to incapacitating episodes due to his lumbar spine arthritis.  Id. at 5-7.  Importantly, throughout the present appeal, he has also complained of radiating pain as due to his lumbar spine arthritis.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates functional loss due to pain, weakness, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the relevant rating criteria.  The diagnostic codes pertaining to range of motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
DC 5003 provides that degenerative arthritis, when substantiated by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a, DC 5003.  

Spine disabilities are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5235 to 5243.  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Ratings are as follows:  
A 20 percent rating requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
A 40 percent rating requires (1) forward flexion of the thoracolumbar spine limited to 30 degrees or less or (2) favorable ankylosis of the entire thoracolumbar spine. 
A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. 
The 100 percent rating requires unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).  

Per Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months results in award of a 20 percent evaluation.  A higher 40 percent rating is awarded for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Formula for Rating IVDS, Note (1).  

A.  Rating Higher than 20 Percent, from April 30, 2008 to July 23, 2013

The Veteran's service-connected lumbar spine arthritis is assigned a 20 percent rating from April 30, 2008 (date of claim) to July 23, 2013.  Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 20 percent for the Veteran's lumbar spine disability during this initial period of the appeal.  The range-of-motion findings on VA examination provide highly probative evidence against the claim for a rating higher than the current 20 percent rating. At the Veteran's May 2008 VA examination, he reported joint stiffness and a moderate dull ache that grows into a sharp pain, which occurred one to six days a week and lasted for one to two days.  He also reported severe flare-ups every two to three weeks, which lasted one to two days in duration.  He denied any bowel or bladder impairment associated with his back disabilities.  He denied use of adaptive devices.  Physical examination revealed muscle spasms, guarding, and pain with motion.  However, the examiner noted that the muscle spasms and guarding were not severe enough to cause an abnormal gait or spinal contour.  Range of motion tests revealed flexion limited to 40 degrees with pain from 0 to 40 degrees and pain and additional loss of motion after repetitive use.  He exhibited extension from 0 to 20 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral rotation to 30 degrees and left lateral rotation to 30 degrees.  The examiner specifically found there was no ankylosis of the cervical spine or thoracolumbar spine.  Upon MRI testing, the examiner diagnosed (1) multi-level total spine, rampant, advanced degenerative disc disease (DDD); and (2) degenerative arthritis of the spine (total), more advanced in the lumbar and thoracic areas.  

Available VA and private treatment records include the Veteran's complaints of back pain, but do not show any findings of range of motion or other findings that would warrant a rating higher than 20 percent prior to July 24, 2013.  38 C.F.R. § 4.71a, DCs 5235-5243.  
Specifically, a review of the VA treatment records reveals that the Veteran complained of back pain.  Similarly, a review of the private medical records from Dr. S.S. shows the Veteran's complaints and treatment for back pain from December 2005 to September 2007.  The May 2009 letter from the Veteran's chiropractor, J.R., D.C., notes his complaints of low back pain, radiating into the left buttock and leg, into the knee.  The chiropractor diagnosed, upon X-ray testing:  (1) mild degeneration changes; (2) mild left curvature; and (3) moderate L5 unveiling due to partial sacralization of L5 right side.  Physical examination noted he walked normally and had mild palpatory pain at L4, L5, and S1 joints with restrictive passive joint motion.  Lumbar extension was mildly limited with pain on right rotation and on extension after 20 degrees.  

The Board also has considered whether the functional loss due to pain could result in a higher schedular evaluation.  Although pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

The Veteran has repeatedly complained of pain associated with his lumbar spine disability; he treats his pain with medication and a TENS unit, and wears a back brace during flare ups.  However, the May 2008 VA examiner was specifically asked to consider the effects of pain, fatigue, weakness, and lack of endurance following repetitive use.  After examining the Veteran and considering his complaints, the examiner noted flexion reduced to 40 degrees with pain.  Therefore, even considering the effects of pain, fatigue, weakness, or lack of endurance, the Veteran continued to have motion of the lumbar spine.  There is nothing in the record that suggests the pain resulted in a functional loss akin to favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5 (defining unfavorable ankylosis as the spine being fixed in flexion or extension, with ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching and favorable ankylosis as fixation of a spinal segment at 0 degrees).

In other words, the 20 percent evaluation assigned prior to July 24, 2013 contemplates the effect of the Veteran's complaints of pain, stiffness, limitation of movement, and flare ups, and an increased evaluation based solely on these factors is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, a higher rating is not warranted under the General Formula of DCs 5235-5242. 

As for IVDS, although the Veteran also reported incapacitating episodes lasting one day in duration, up to twice a year in frequency, prior to July 24, 2013, there is no indication he had IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  He has not met the criteria for a 40 percent disability rating under the IVDS-specific criteria.  

In sum, a preponderance of the evidence is against a finding that the overall disability picture exhibited by the Veteran's service-connected lumbar spine arthritis is more nearly approximated by a disability rating higher than 20 percent at any time from April 30, 2008 to July 23, 2013.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that the assignment of a rating greater than 20 percent is not warranted on a schedular basis, and staged ratings are not for application during this period.  As the preponderance of the evidence is against the Veteran's claim for a rating higher than 20 percent for lumbar spine arthritis, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Rating Higher than 40 percent, since July 24, 2013

An August 2013 rating decision granted a 40 percent rating from July 24, 2013 for the service-connected lumbar spine arthritis, on the basis of a VA spine examination conducted that date.  Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 40 percent for the Veteran's lumbar spine disability during this latter period of the appeal.  

At the Veteran's July 2013 VA examination, he reported constant, sharp low back pain.  He also reported severe flare-ups once to twice a month, and he reported that each flare-up progressed to the point where he needed to be in bed for 3 days to 3 weeks in the past year.  He denied any bowel or bladder impairment associated with his back disabilities.  He reported use of a brace and crutch as adaptive devices.  Upon MRI testing, the examiner diagnosed (1) lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD/arthritis); (2) thoracolumbar myofascial pain syndrome; and (3) thoracic DDD.  The examiner noted that the Veteran has guarding or muscle spasm of the thoracolumbar spine that is severe enough to result in an abnormal gait.  On range of motion testing, the examiner measured flexion limited to 20 degrees with pain, with objective evidence of pain beginning at 0 degrees, extension from 0 to 20 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 15 degrees with pain, right lateral rotation to 20 degrees and left lateral rotation to 25 degrees.  There was no change with repetitive movement.  

The examiner noted that the Veteran appeared to have pain and moved slowly when moving from sitting to standing and vice versa.  He also lay down on the examining table with guarded movement.  The Veteran was able to sit in a chair for 20 to 30 minutes at a time flexing the lumbar spine to 90 degrees.  The Veteran commented that holding good posture helped him relieve some of his low back discomfort.  The examiner noted that the Veteran reported he could not engage in sports or physically demanding jobs.  The Veteran indicated that sitting for longer than 15 minutes was painful and he would have to get up and move around.  He reported being pretty much handicapped when he had a flare up since he was unable to stand up.  He could only drive for 45 minutes at a time without having to stop to stretch his legs and found it difficult to sit through hour long meetings at work.  The examiner indicated that in the examination setting he could not objectively determine if pain, weakness, or incoordination could significantly limit functional ability during flare-ups or with repeated use over time without resorting to mere speculation, since the Veteran was not having a flare up during the examination and would not want to repeatedly perform the functions in order to induce a flare-up.  

The Veteran's VA treatment records for this latter period do not provide any other findings supporting a rating higher than 40 percent for his lumbar spine arthritis.

The medical findings on the July 2013 examination and VA treatment records simply do not show any findings of range of motion or other findings that would warrant a rating higher than 40 percent.  38 C.F.R. § 4.71a, DCs 5235-5243.  Thus, even considering the Veteran's statements regarding functional loss, nothing in the record suggests that pain resulted in a functional loss akin to the thoracolumbar or entire spine being fixed in flexion or extension, with ankylosis resulting in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Code 5242, Note 5; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In other words, the 40 percent evaluation assigned from July 24, 2013 contemplates the effect of the Veteran's complaints of pain, stiffness, limitation of movement, and flare ups, and an increased evaluation based solely on these factors is not warranted.  38 C.F.R. § 4.45, 4.71a, Diagnostic Codes 5242; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, a higher rating is not warranted under the General Formula, DCs 5235-5242.

As for IVDS, on July 2013 VA exam, the Veteran did not report any physician-prescribed bed rest that would meet the definition of an "incapacitating episode," let alone 6 weeks annually of physician-prescribed bedrest.  Indeed, he reported to the examiner that his physician has told him there is no treatment for the back pain flare-ups, other than taking ibuprofen, so that he does not see the physician for his episodic flare-ups.  There are no VA or private treatment records that otherwise show he had any incapacitating episodes due to IVDS.  Since he does not satisfy the regulatory definition of incapacitating episodes, this precludes a rating higher than 40 percent under the Formula for Rating IVDS.  See 38 C.F.R. § 4.71a, DC 5243.

In sum, the evidence of record does not demonstrate that the overall disability picture exhibited by the Veteran's service-connected lumbar spine arthritis is more nearly approximated by a disability rating higher than 40 percent at any time from July 24, 2013.  38 C.F.R. §§ 4.3, 4.7.  The Board finds that the assignment of a rating greater than 40 percent is not warranted on a schedular basis, and staged ratings are not for application during this period.  As the preponderance of the evidence is against the Veteran's claim for a rating higher than 40 percent for lumbar spine arthritis, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

C.  Neuropathy of the Bilateral Lower Extremities

At the August 2012 video conference hearing and in November 2013 written argument, the Veteran's representative argued that the Veteran's lumbar spine disability should be evaluated with consideration given as to whether his service-connected disability warrants a separate rating for numbness and tingling of his lower extremities as well as the shooting pain.  Hearing Transcript at 2.  

Governing regulations provide for separate evaluations under an appropriate diagnostic code for any associated objective neurological disabilities, including, but not limited to, bowel or bladder impairment, when rating diseases and injuries of the spine.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  DC 8520 provides for ratings of complete and incomplete paralysis of the sciatic nerve.  Incomplete paralysis warrants 10, 20, 40, and 60 percent ratings if it is mild, moderate, moderately severe, and severe with marked muscular atrophy, respectively.  38 C.F.R. § 4.124a, DC 8520.  

Significantly, the record shows that in addition to complaints of pain and limited ranges of motion in the lumbar spine, the Veteran also complains of radiating pain that is associated with his lumbar spine disability.  Indeed, at the May 2008 VA examination, the Veteran complained of shooting pains and electric-like shocks down the sciatic nerve distribution, worse in the left than in the right.  Additionally, Lasegue's sign was positive on the left lower extremity.  However, the examiner did not also diagnose any radiculopathy or neuropathy upon independent physical examination.  

The Veteran reported to the July 2013 examiner that he had tingling from the low back to behind both knees, and moderate symptoms of paresthesias and/or dysesthesias, and numbness.  Nonetheless, following physical examination and review of the Veteran's lay contentions and medical history, the examiner noted no abnormal findings on examination to support any diagnosis of radiculopathy.  Rather, the examiner specifically found the right and left lower extremities were not affected by radiculopathy.  The examiner also commented, "[t]herefore, there appear to be no neurologic 'signs' associated with the lumbar degenerative disc disease though the patient has subjective 'symptoms.'"

Moreover, the Veteran's VA treatment records were negative for medical findings of bilateral lower extremity radiculopathy.  For instance, in a March 2008 VA treatment session, electromyography (EMG) and nerve conduction velocity (NCV) testing failed to show any evidence of neuropathy or radiculopathy.  

Resolving any doubt in the Veteran's favor, the Board finds sufficient evidence to warrant the award of separate, 10 percent ratings for mild neuropathy of the left and right lower extremities, respectively, as associated with the service-connected lumbar spine disability.  As the Board finds he has provided competent and credible, and thus, probative, statements in support of the notion of bilateral neuropathy since he filed his increased rating claim in April 2008, there is no disputing that the Veteran experiences symptomatology tantamount to a neuropathy of the lower extremities.  Here, the overall evidence of record warrants separate compensable ratings of 10 percent for the Veteran's radiculopathy/sciatic neuropathy of the left and right lower extremities, respectively.  See 38 C.F.R. § 4.124a, DC 8520; 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  

However, as the examiners of record during the entire appeal period did not diagnose any neuropathy based on independent physical evaluation and medical testing, the Board concludes that an evaluation in excess of 10 percent is not warranted.  For instance, the July 2013 VA examiner specifically found the right and left side were not affected by radiculopathy.  The examiner also commented, "[t]herefore, there appear to be no neurologic 'signs' associated with the lumbar degenerative disc disease though the patient has subjective 'symptoms.'"  The preponderance of the evidence is against a finding that the left or right lower extremity neuropathy or radiculopathy is any more than mild; thus, it does not warrant a rating in excess of 10 percent.

III.  Extraschedular Consideration

The Board has considered whether the Veteran's low back disability represents an exceptional or unusual disability picture as to render impractical the application of the schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1) (2013); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case, the evidence does not indicate that the Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's primary orthopedic symptoms, of arthritic pain and limitation of motion, are recognized in the rating criteria for spinal disabilities and the musculoskeletal system.  The Veteran's neurological symptoms, of numbness, tingling and pain in the lower extremities, are also recognized by the applicable schedular rating criteria for complete and incomplete paralysis of the sciatic nerve, and indeed, the Board has presently assigned him separate 10 percent ratings for his neuropathy of the lower extremities, as related to his service-connected lumbar spine arthritis.  The Board concludes that his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Moreover, although the Veteran has reported that he can only sit for 30 minutes at a time during work, has difficulty sitting through long meetings, and has missed work as a result of his lumbar spine arthritis, the evidence does not show marked interference with employment.  Additionally, there have not been frequent periods of hospitalization because of his service-connected lumbar spine arthritis.  Thus, referral for extraschedular consideration is not warranted.


ORDER

The claim for a rating higher than 20 percent for the lumbar spine arthritis, from April 30, 2008 to July 24, 2013, is denied.

The claim for a rating higher than 40 percent for the lumbar spine arthritis, from July 24, 2013 to the present, is denied.

Separate 10 percent ratings for radiculopathy/sciatic neuropathy of the left and right lower extremities, respectively, associated with the service-connected lumbar spine disability, are granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


